Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 1 of 24 PageID 1098


                                                                                   EXHIBIT A


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

     OMNIPOL, a.S., et al.,

                          Plaintiffs,

     -vs-                                                Case No.: 8:19-cv-00794-VMC-TGW

     CHRISTOPHER WORRELL, et al.

                       Defendants.
     ___________________________________/



              DECLARATION OF BRIAN CALCIANO IN SUPPORT OF CHRISTOPHER
                  WORRELL’S MOTION FOR ATTORNEY’S FEES AND COSTS


             1.    I, Brian Calciano, am Defendant Christopher Worrell’s counsel in this matter.

             2.    I graduated from Stetson University College of Law in 2013. I was selected to

     join Stetson Law Review after my first semester and the Honors Program during my second

     year.

             3.    I was admitted to the Florida Bar in March 2014. During the gap between my

     graduation and admission, I worked as a litigation paralegal and law clerk under the direct

     supervision of a Florida Bar Board Certified Expert attorney in labor & employment law,

     attending depositions, hearings, and mediations with the attorney and authoring federal and

     state court memoranda under attorney supervision.



                                                 1
Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 2 of 24 PageID 1099




            4.      I have been a career litigator as an attorney since the day of my admission to

     the Florida Bar in March 2014. After working under the supervision of a Florida Bar Board

     Certified Expert attorney in labor & employment law in Fort Myers, I opened a solo practice

     in St. Petersburg in October 2014. Since admission, I quickly gained extensive practical

     experience representing employees in litigation in state and federal courts, often as the sole

     attorney or first chair, handling matters ranging from small wage claims to multi-million dollar

     lawsuits involving a hybrid of employment law claims and business torts.

            5.      Around October 2015 I joined the partnership Themis Law Group LLP as their

     Employment Law Partner responsible for all employment litigation in the firm and supervising

     other attorneys and staff on litigation projects. Around this time, I began expanding my practice

     area to include more business counseling and litigation as well as accepting more employment

     defense matters. After developing co-counsel relationships with a network of other, more-

     experienced practitioners in my fields, I increased my standard billable rate to the $300 - $350

     range I seek here around 2015/2016 after those lawyers indicated that such a range was more

     consistent with market rates for attorneys with my skill and ability. When I co-counsel matters

     with more experienced practitioners, it is typical for us to bill at the same rate.

            6.      I left Themis Law Group around April 2018 to recommence solo practice.

            7.      I have developed unique experience in defending employees from allegations

     of misconduct and wrongdoing by their own employers and third parties and have gained a

     reputation within my community for doing so. For example, in 2017 I presented a CLE for the


                                                      2
Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 3 of 24 PageID 1100




     St. Petersburg Bar Association’s Labor & Employment Law Section on the applicability of

     Florida’s Computer Abuse and Data Recovery Act to claims by employers against employees.

     I have also been a member of the Florida chapter of the National Employment Lawyers

     Association (Florida NELA) since 2013, occasionally being chosen to work on amicus briefs

     on behalf of the organization for matters of great importance affecting the rights of employees

     based on my legal research and writing ability and litigation experience. I recently presented a

     course for CLE credit a Florida NELA’s 2019 Labor Day conference concerning representation

     of employee whistleblowers. I have also presented on legal topics for management-side

     audiences through the National Business Institute and other organizations as well as writing

     for publication such as The Checkoff, a publication of the Florida Bar Labor and Employment

     Law Section. I am an active member of both the Business Law and Labor and Employment

     Law Sections of the Florida Bar.

            8.      In 2018 and 2019, I was selected by Super Lawyers, a subsidiary of Thomson

     Reuters, to receive their Rising Star award, a distinction given to no more than 2.5% of Florida

     lawyers based on peer nominations & evaluations as well as professional achievements

     including verdicts/settlements, representative clients, experience, honors and awards, pro bono

     service, bar and professional activity, and other factors.

            9.      I was referred this matter by another lawyer based on my skill, experience, and

     reputation in representing employees and businesses regarding tort claims like those raised in




                                                     3
Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 4 of 24 PageID 1101




     this action, especially when those claims concern matters within the scope of party’s

     employment such as occurred here with Mr. Worrell.

            10.     I am seeking an hourly rate in this matter of $350.00 which is consistent with

     the hourly rates awarded in similar cases in the Middle District of Florida for attorneys of

     comparable skill and experience as set forth in Memorandum in support of the Motion for Fees.

            11.     A true and correct copy of the time records reflecting attorney hours spent by

     the undersigned are attached hereto as Attachment 1.

            12.     I spent 61.54 hours in this matter.

            13.     The hours spent by the undersigned were necessarily and reasonably expended

     in defense of Christopher Worrell in this action.

            Under penalties of perjury, I declare that I have read the foregoing and that the

     facts stated in it are true.



     This 31st day of October, 2019.
                                                            /s/ Brian Calciano
                                                            Brian Calciano
                                                            Counsel for Defendant Christopher
                                                            Worrell




                                                    4
                      Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 5 of 24 PageID 1102
Activities Export                                           ATTACHMENT A                                                                   10/31/2019
                                                                                                                                              5:23 PM

Date        Type   Description                           Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

10/31/2019         Initial review of Brech Motion for    00438-Worrell                 Brian      0.10h
                    Fees and Costs.                       Litigation defense,           Calciano
                     Unbilled                            Omnipol, a.S. et al. v.
                                                          Christopher Worrell et al.,
                                                          Case No.
                                                          8:19-cv-00794-VMC-TGW

10/31/2019         Phone conference w/ D. LePierre       00438-Worrell                 Brian      0.20h
                    re: meet and confer prior to motion   Litigation defense,           Calciano
                    for fees filed (result: will set      Omnipol, a.S. et al. v.
                    conference for next week with all     Christopher Worrell et al.,
                    atty stakeholders).                   Case No.
                     Unbilled                            8:19-cv-00794-VMC-TGW

10/31/2019         Cont. drafting motion for fees,       00438-Worrell                 Brian      2.50h
                    supporting declaration; Legal         Litigation defense,           Calciano
                    research RE: applicability of 28      Omnipol, a.S. et al. v.
                    U.S.C. § 1927 to circumstances of     Christopher Worrell et al.,
                    case.                                 Case No.
                     Unbilled                            8:19-cv-00794-VMC-TGW

10/30/2019         Draft motion for fees and costs       00438-Worrell                 Brian      3.14h
                     Unbilled                            Litigation defense,           Calciano
                                                          Omnipol, a.S. et al. v.
                                                          Christopher Worrell et al.,
                                                          Case No.
                                                          8:19-cv-00794-VMC-TGW

10/30/2019         Legal research RE: prevailing fees    00438-Worrell                 Brian      0.30h
                    re: intertwined claims.               Litigation defense,           Calciano
                     Unbilled                            Omnipol, a.S. et al. v.
                                                          Christopher Worrell et al.,
                                                          Case No.
                                                          8:19-cv-00794-VMC-TGW

                                                                                                   61.54h                         $0.00
                                                                                                                                   0.0h        61.54h




                                                                                                                                                  1/20
                      Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 6 of 24 PageID 1103
Activities Export                                                                                                                              10/31/2019
                                                                                                                                                  5:23 PM

Date        Type   Description                               Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

10/29/2019         Legal research RE: prevailing             00438-Worrell                 Brian      0.50h
                    defendant fee standard for Civil          Litigation defense,           Calciano
                    Theft, Fla. RICO, and Federal             Omnipol, a.S. et al. v.
                    RICO claims.                              Christopher Worrell et al.,
                     Unbilled                                Case No.
                                                              8:19-cv-00794-VMC-TGW

10/24/2019         Legal research RE: application of         00438-Worrell                 Brian      1.00h
                    litigation privilege to defamation        Litigation defense,           Calciano
                    claims in federal court, application      Omnipol, a.S. et al. v.
                    to other kinds of related claims          Christopher Worrell et al.,
                    (tortious interference, abuse of          Case No.
                    process); draft email to J.               8:19-cv-00794-VMC-TGW
                    Blanchard and client re: same.
                     Unbilled

10/21/2019         Phone conference w/ client re:            00438-Worrell                 Brian      0.20h
                    dismissal order, prevailing party         Litigation defense,           Calciano
                    fees & costs, and related issues.         Omnipol, a.S. et al. v.
                     Unbilled                                Christopher Worrell et al.,
                                                              Case No.
                                                              8:19-cv-00794-VMC-TGW

10/17/2019         Review of endorsed order dismiss          00438-Worrell                 Brian      0.20h
                    action; phone conference w/ client        Litigation defense,           Calciano
                    re: same and related matters.             Omnipol, a.S. et al. v.
                     Unbilled                                Christopher Worrell et al.,
                                                              Case No.
                                                              8:19-cv-00794-VMC-TGW

10/11/2019         Finalize interrogatories to Plaintiffs;   00438-Worrell                 Brian      0.40h
                    serve.                                    Litigation defense,           Calciano
                     Unbilled                                Omnipol, a.S. et al. v.
                                                              Christopher Worrell et al.,
                                                              Case No.
                                                              8:19-cv-00794-VMC-TGW

                                                                                                       61.54h                         $0.00
                                                                                                                                       0.0h        61.54h

                                                                                                                                                      2/20
                      Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 7 of 24 PageID 1104
Activities Export                                                                                                                            10/31/2019
                                                                                                                                                5:23 PM

Date        Type   Description                             Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

10/11/2019         Phone conference w/ client re:          00438-Worrell                 Brian      1.10h
                    contents of interrogatories to          Litigation defense,           Calciano
                    Plaintiffs, litigation strategy.        Omnipol, a.S. et al. v.
                     Unbilled                              Christopher Worrell et al.,
                                                            Case No.
                                                            8:19-cv-00794-VMC-TGW

10/10/2019         Draft 1st SOIs to Ptfs                  00438-Worrell                 Brian      1.20h
                     Unbilled                              Litigation defense,           Calciano
                                                            Omnipol, a.S. et al. v.
                                                            Christopher Worrell et al.,
                                                            Case No.
                                                            8:19-cv-00794-VMC-TGW

10/10/2019         Phone conference w/ client re:          00438-Worrell                 Brian      0.20h
                    discovery conference with counsel,      Litigation defense,           Calciano
                    rescheduling of sanctions hearing       Omnipol, a.S. et al. v.
                    in bankruptcy court, litigation         Christopher Worrell et al.,
                    strategy, and related matters.          Case No.
                     Unbilled                              8:19-cv-00794-VMC-TGW

10/09/2019         Phone conference w/ counsel for         00438-Worrell                 Brian      0.40h
                    parties re: discovery issues,           Litigation defense,           Calciano
                    including deposition scheduling,        Omnipol, a.S. et al. v.
                    protective order, exchange of           Christopher Worrell et al.,
                    documents, and related issues.          Case No.
                     Unbilled                              8:19-cv-00794-VMC-TGW

10/07/2019         Phone conference w/ client re:          00438-Worrell                 Brian      0.40h
                    sanctions motion, hearing, litigation   Litigation defense,           Calciano
                    strategy and related matters.           Omnipol, a.S. et al. v.
                     Unbilled                              Christopher Worrell et al.,
                                                            Case No.
                                                            8:19-cv-00794-VMC-TGW

                                                                                                     61.54h                         $0.00
                                                                                                                                     0.0h        61.54h




                                                                                                                                                    3/20
                      Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 8 of 24 PageID 1105
Activities Export                                                                                                                            10/31/2019
                                                                                                                                                5:23 PM

Date        Type   Description                             Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

10/07/2019         Review of ch. 11 trustee's filing re:   00438-Worrell                 Brian      0.20h
                    response to motion to compel,           Litigation defense,           Calciano
                    amended motion for sanctions;           Omnipol, a.S. et al. v.
                    draft email to client re: same.         Christopher Worrell et al.,
                     Unbilled                              Case No.
                                                            8:19-cv-00794-VMC-TGW

10/04/2019         Phone conference w/ client re:          00438-Worrell                 Brian      0.30h
                    CAE meeting, potential                  Litigation defense,           Calciano
                    stakeholders in issues in litigation,   Omnipol, a.S. et al. v.
                    insurance coverage, possible            Christopher Worrell et al.,
                    indemnification claim, and related      Case No.
                    matters                                 8:19-cv-00794-VMC-TGW
                     Unbilled

10/03/2019         Review and reply to OC re:              00438-Worrell                 Brian      0.20h
                    deposition scheduling; forward          Litigation defense,           Calciano
                    email to client w/ message re:          Omnipol, a.S. et al. v.
                    same.                                   Christopher Worrell et al.,
                     Unbilled                              Case No.
                                                            8:19-cv-00794-VMC-TGW

10/02/2019         Phone conference w/ client re:          00438-Worrell                 Brian      0.40h
                    bankruptcy sanctions hearing and        Litigation defense,           Calciano
                    related issues, litigation strategy,    Omnipol, a.S. et al. v.
                    review of USG R26 disclosures,          Christopher Worrell et al.,
                    draft email to client re: same.         Case No.
                     Unbilled                              8:19-cv-00794-VMC-TGW

09/30/2019         Phone conference w/ C. Emden re:        00438-Worrell                 Brian      0.80h
                    discovery issues, protective order,     Litigation defense,           Calciano
                    mediation considerations, and           Omnipol, a.S. et al. v.
                    related issues; phone conference        Christopher Worrell et al.,
                    w/ client re: same and litigation       Case No.
                    strategy.                               8:19-cv-00794-VMC-TGW
                     Billed invoice 250

                                                                                                     61.54h                         $0.00
                                                                                                                                     0.0h        61.54h

                                                                                                                                                    4/20
                      Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 9 of 24 PageID 1106
Activities Export                                                                                                                           10/31/2019
                                                                                                                                               5:23 PM

Date        Type   Description                            Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

09/30/2019         In-person conference w/ client to      00438-Worrell                 Brian      2.00h
                    review discovery responses,            Litigation defense,           Calciano
                    litigation strategy, and related       Omnipol, a.S. et al. v.
                    matters; finalize discovery            Christopher Worrell et al.,
                    responses.                             Case No.
                     Billed invoice 250                   8:19-cv-00794-VMC-TGW

09/26/2019         Phone conference w/ client re:         00438-Worrell                 Brian      0.70h
                    discovery response drafts,             Litigation defense,           Calciano
                    responses to Strother's SOI,           Omnipol, a.S. et al. v.
                    confidentiality stipulated order,      Christopher Worrell et al.,
                    litigation strategy, and related       Case No.
                    matters.                               8:19-cv-00794-VMC-TGW
                     Billed invoice 250

09/26/2019         Review and reply to client email       00438-Worrell                 Brian      0.10h
                    correspondence re: proposed stip       Litigation defense,           Calciano
                    and related issues.                    Omnipol, a.S. et al. v.
                     Billed invoice 250                   Christopher Worrell et al.,
                                                           Case No.
                                                           8:19-cv-00794-VMC-TGW

09/26/2019         Review of proposed confidentiality     00438-Worrell                 Brian      0.30h
                    stipulated order; draft email          Litigation defense,           Calciano
                    correspondence to client re: same.     Omnipol, a.S. et al. v.
                     Billed invoice 250                   Christopher Worrell et al.,
                                                           Case No.
                                                           8:19-cv-00794-VMC-TGW

09/25/2019         Review responses and prepare           00438-Worrell                 Brian      0.70h
                    objections to request for production   Litigation defense,           Calciano
                     Billed invoice 250                   Omnipol, a.S. et al. v.
                                                           Christopher Worrell et al.,
                                                           Case No.
                                                           8:19-cv-00794-VMC-TGW

                                                                                                    61.54h                         $0.00
                                                                                                                                    0.0h        61.54h


                                                                                                                                                   5/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 10 of 24 PageID 1107
Activities Export                                                                                                                             10/31/2019
                                                                                                                                                 5:23 PM

Date        Type   Description                              Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

09/25/2019         Prepare objections and review            00438-Worrell                 Brian      2.00h
                    draft responses to 1st SOI from          Litigation defense,           Calciano
                    Ptfs; review of documents provided       Omnipol, a.S. et al. v.
                    by client; Legal research RE:            Christopher Worrell et al.,
                    applicability of privilege objections,   Case No.
                    privilege log disclosure obligations     8:19-cv-00794-VMC-TGW
                    under Middle District of Fla.
                    Discovery Handbook, improper
                    contention interrogatories under
                    same.
                     Billed invoice 250

09/25/2019         Phone conf. w/ Josh Smith 9/25/19        00438-Worrell                 Brian      0.20h
                     Billed invoice 250                     Litigation defense,           Calciano
                                                             Omnipol, a.S. et al. v.
                                                             Christopher Worrell et al.,
                                                             Case No.
                                                             8:19-cv-00794-VMC-TGW

09/25/2019         Left phone message w/ Counsel            00438-Worrell                 Brian      0.10h
                    for J. Brech (J. Smith) re: discovery    Litigation defense,           Calciano
                    and related issues.                      Omnipol, a.S. et al. v.
                     Billed invoice 250                     Christopher Worrell et al.,
                                                             Case No.
                                                             8:19-cv-00794-VMC-TGW

09/24/2019         Review of Response and Reply             00438-Worrell                 Brian      0.60h
                    brief re: USG employees' motion to       Litigation defense,           Calciano
                    dismiss.                                 Omnipol, a.S. et al. v.
                     Billed invoice 250                     Christopher Worrell et al.,
                                                             Case No.
                                                             8:19-cv-00794-VMC-TGW

09/24/2019         Draft email correspondence to            00438-Worrell                 Brian      0.30h
                    client re: documents in case, status     Litigation defense,           Calciano
                     Billed invoice 250                     Omnipol, a.S. et al. v.
                                                             Christopher Worrell et al.,

                                                                                                      61.54h                         $0.00
                                                                                                                                      0.0h        61.54h
                                                                                                                                                     6/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 11 of 24 PageID 1108
Activities Export                                                                                                                          10/31/2019
                                                                                                                                              5:23 PM

Date        Type   Description                           Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

                                                          Case No.
                                                          8:19-cv-00794-VMC-TGW

09/24/2019         Phone conference w/ client re:        00438-Worrell                 Brian      0.50h
                    discovery responses, litigation       Litigation defense,           Calciano
                    strategy, proposed stipulated         Omnipol, a.S. et al. v.
                    confidentiality agreement/            Christopher Worrell et al.,
                    protective order and related to       Case No.
                    discovery responses & ability to      8:19-cv-00794-VMC-TGW
                    disclose documents, pending
                    events in case, subject matter of
                    conference w/ C. Emden, USG
                    position re: document disclosure,
                    and related matters.
                     Billed invoice 250

09/24/2019         Phone conf w/ C. Emden 9/24/19        00438-Worrell                 Brian      0.60h
                    4:45pm re: document disclosures       Litigation defense,           Calciano
                    and related matters.                  Omnipol, a.S. et al. v.
                     Billed invoice 250                  Christopher Worrell et al.,
                                                          Case No.
                                                          8:19-cv-00794-VMC-TGW

09/24/2019         Phone conference w/ V. Harris re:     00438-Worrell                 Brian      0.10h
                    status of Team One insurance          Litigation defense,           Calciano
                    claim                                 Omnipol, a.S. et al. v.
                     Billed invoice 250                  Christopher Worrell et al.,
                                                          Case No.
                                                          8:19-cv-00794-VMC-TGW

09/12/2019         Phone conference w/ client re:        00438-Worrell                 Brian      1.70h
                    discovery responses, contract         Litigation defense,           Calciano
                    conflation issues in plaintiffs'      Omnipol, a.S. et al. v.
                    complaint, and litigation strategy;   Christopher Worrell et al.,
                    draft follow-up email to client re:   Case No.
                    same.                                 8:19-cv-00794-VMC-TGW

                                                                                                   61.54h                         $0.00
                                                                                                                                   0.0h        61.54h

                                                                                                                                                  7/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 12 of 24 PageID 1109
Activities Export                                                                                                                            10/31/2019
                                                                                                                                                5:23 PM

Date        Type   Description                             Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

                     Billed invoice 250

09/09/2019         Phone conference w/ client re:          00438-Worrell                 Brian      0.60h
                    litigation strategy, wrong contract     Litigation defense,           Calciano
                    attached to plaintiffs' complaint,      Omnipol, a.S. et al. v.
                    status of insurance claims in           Christopher Worrell et al.,
                    related cases, and related issues.      Case No.
                     Billed invoice 250                    8:19-cv-00794-VMC-TGW

09/09/2019         Phone conference w/ client re:          00438-Worrell                 Brian      0.20h
                    status of insurance claims and          Litigation defense,           Calciano
                    related matters.                        Omnipol, a.S. et al. v.
                     Billed invoice 250                    Christopher Worrell et al.,
                                                            Case No.
                                                            8:19-cv-00794-VMC-TGW

09/09/2019         Phone conf w/ V. Harris Cell            00438-Worrell                 Brian      0.20h
                    404-433-6841                            Litigation defense,           Calciano
                     Billed invoice 250                    Omnipol, a.S. et al. v.
                                                            Christopher Worrell et al.,
                                                            Case No.
                                                            8:19-cv-00794-VMC-TGW

09/09/2019         Return call of V. Harris; draft email   00438-Worrell                 Brian      0.10h
                    correspondence following up on          Litigation defense,           Calciano
                    status of insurance claim.              Omnipol, a.S. et al. v.
                     Billed invoice 250                    Christopher Worrell et al.,
                                                            Case No.
                                                            8:19-cv-00794-VMC-TGW

09/04/2019         Phone conference w/ P House re:         00438-Worrell                 Brian      0.30h
                    insurance claim status.                 Litigation defense,           Calciano
                     Billed invoice 250                    Omnipol, a.S. et al. v.
                                                            Christopher Worrell et al.,
                                                            Case No.
                                                            8:19-cv-00794-VMC-TGW
                                                                                                     61.54h                         $0.00
                                                                                                                                     0.0h        61.54h

                                                                                                                                                    8/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 13 of 24 PageID 1110
Activities Export                                                                                                                          10/31/2019
                                                                                                                                              5:23 PM

Date        Type   Description                           Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

08/30/2019         Review of government parties'         00438-Worrell                 Brian      0.80h
                    motion to dismiss and                 Litigation defense,           Calciano
                    attachments; review of discovery      Omnipol, a.S. et al. v.
                    requests propounded to client;        Christopher Worrell et al.,
                    draft email correspondence to         Case No.
                    client re: same.                      8:19-cv-00794-VMC-TGW
                     Billed invoice 250

08/28/2019         Phone conference w/ C. Emden re:      00438-Worrell                 Brian      0.30h
                    motion to dismiss response, Ptf's     Litigation defense,           Calciano
                    30b6 request, and related matters;    Omnipol, a.S. et al. v.
                    draft email to T. Sheridan re: depo   Christopher Worrell et al.,
                    scheduling request.                   Case No.
                     Billed invoice 227                  8:19-cv-00794-VMC-TGW

08/24/2019         Review of response to motion to       00438-Worrell                 Brian      0.40h
                    dismiss and attachments; draft        Litigation defense,           Calciano
                    email correspondence to client re:    Omnipol, a.S. et al. v.
                    same.                                 Christopher Worrell et al.,
                     Billed invoice 227                  Case No.
                                                          8:19-cv-00794-VMC-TGW

08/23/2019         Phone conference w/ client re:        00438-Worrell                 Brian      0.40h
                    status of case, Brech motion to       Litigation defense,           Calciano
                    dismiss, mediation scheduling;        Omnipol, a.S. et al. v.
                    review of Brech motion to dismiss,    Christopher Worrell et al.,
                    draft email correspondence to T.      Case No.
                    Sheridan re: mediation date           8:19-cv-00794-VMC-TGW
                    availability.
                     Billed invoice 227

08/12/2019         8/12/19 Phone conference w/ D.        00438-Worrell                 Brian      0.50h
                    Bates and client                      Litigation defense,           Calciano
                     Billed invoice 227                  Omnipol, a.S. et al. v.
                                                          Christopher Worrell et al.,

                                                                                                   61.54h                         $0.00
                                                                                                                                   0.0h        61.54h


                                                                                                                                                  9/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 14 of 24 PageID 1111
Activities Export                                                                                                                         10/31/2019
                                                                                                                                             5:23 PM

Date        Type   Description                          Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

                                                         Case No.
                                                         8:19-cv-00794-VMC-TGW

08/12/2019         Phone conference w/ client re: D.    00438-Worrell                 Brian      0.10h
                    Bates call, anticipated knowledge    Litigation defense,           Calciano
                    and conference w/ A. Saitta          Omnipol, a.S. et al. v.
                     Billed invoice 227                 Christopher Worrell et al.,
                                                         Case No.
                                                         8:19-cv-00794-VMC-TGW

08/12/2019         Phone conference w/ client re:       00438-Worrell                 Brian      0.20h
                    witness to Elmex conversation,       Litigation defense,           Calciano
                    preparation of Rule 11               Omnipol, a.S. et al. v.
                    correspondence and for mediation,    Christopher Worrell et al.,
                    and related matters.                 Case No.
                     Billed invoice 227                 8:19-cv-00794-VMC-TGW

08/09/2019         Cont. Drafting Mot Dismiss; phone    00438-Worrell                 Brian      6.90h
                    conferences w/ client re: facts      Litigation defense,           Calciano
                    referenced in motion, supporting     Omnipol, a.S. et al. v.
                    documents, and related matters;      Christopher Worrell et al.,
                    draft R. 26 disclosures; file and    Case No.
                    serve documents with court and on    8:19-cv-00794-VMC-TGW
                    parties.
                     Billed invoice 227

08/08/2019         Draft Motion to Dismiss Amended      00438-Worrell                 Brian      2.00h
                    Complaint                            Litigation defense,           Calciano
                     Billed invoice 227                 Omnipol, a.S. et al. v.
                                                         Christopher Worrell et al.,
                                                         Case No.
                                                         8:19-cv-00794-VMC-TGW

08/08/2019         Review of bankruptcy trustee's       00438-Worrell                 Brian      0.20h
                    email re: subpoena, notice to        Litigation defense,           Calciano
                    counsel for defendant's; reply re:   Omnipol, a.S. et al. v.

                                                                                                  61.54h                         $0.00
                                                                                                                                  0.0h        61.54h

                                                                                                                                               10/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 15 of 24 PageID 1112
Activities Export                                                                                                                             10/31/2019
                                                                                                                                                 5:23 PM

Date        Type   Description                              Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

                    same; draft email correspondence         Christopher Worrell et al.,
                    to J. Blanchard re: same and             Case No.
                    whether notice was given.                8:19-cv-00794-VMC-TGW
                     Billed invoice 227

08/08/2019         Phone conference w/ client re:           00438-Worrell                 Brian      0.30h
                    motion to dismiss, R26 disclosure        Litigation defense,           Calciano
                    contents, litigation strategy, service   Omnipol, a.S. et al. v.
                    on co-defendant, co-defendant            Christopher Worrell et al.,
                    motion for amicus, order from court      Case No.
                    re: show cause as to non-dismissal       8:19-cv-00794-VMC-TGW
                    of parties, and related matters.
                     Billed invoice 227

08/07/2019         Phone conference w/ J. Blanchard         00438-Worrell                 Brian      0.40h
                    re: insurance claim information,         Litigation defense,           Calciano
                    status of related cases, strategic       Omnipol, a.S. et al. v.
                    matters, facts supporting                Christopher Worrell et al.,
                    defamation counterclaims, and            Case No.
                    related issues; draft email with         8:19-cv-00794-VMC-TGW
                    insurance coverage information.
                     Billed invoice 227

08/05/2019         Draft email to client re:                00438-Worrell                 Brian      0.10h
                    communications w/ C. Emden,              Litigation defense,           Calciano
                    contents of proof of claim,              Omnipol, a.S. et al. v.
                    relevance to motion to dismiss,          Christopher Worrell et al.,
                    and related matters.                     Case No.
                     Billed invoice 227                     8:19-cv-00794-VMC-TGW

08/05/2019         Phone conference w/ C. Emden re:         00438-Worrell                 Brian      0.80h
                    allegations in amended complaint,        Litigation defense,           Calciano
                    mediation considerations (length         Omnipol, a.S. et al. v.
                    and # of parties), proof of claim        Christopher Worrell et al.,
                    filed in bankruptcy court,               Case No.
                    confidentiality of documents that        8:19-cv-00794-VMC-TGW

                                                                                                      61.54h                         $0.00
                                                                                                                                      0.0h        61.54h

                                                                                                                                                   11/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 16 of 24 PageID 1113
Activities Export                                                                                                                          10/31/2019
                                                                                                                                              5:23 PM

Date        Type   Description                           Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

                    may be filed with the court, and
                    related matters.
                     Billed invoice 227

08/02/2019         Phone conference w/ client re:        00438-Worrell                 Brian      1.50h
                    response to complaint, motion to      Litigation defense,           Calciano
                    dismiss drafting, Rule 11             Omnipol, a.S. et al. v.
                    correspondence substance,             Christopher Worrell et al.,
                    litigation and mediation strategy,    Case No.
                    and related matters.                  8:19-cv-00794-VMC-TGW
                     Billed invoice 227

08/02/2019         Phone conference w/ Team One          00438-Worrell                 Brian      0.40h
                    Insurance broker re: client's claim   Litigation defense,           Calciano
                    as add'l insured; draft follow up     Omnipol, a.S. et al. v.
                    eamil correspondence re: same         Christopher Worrell et al.,
                     Billed invoice 219                  Case No.
                                                          8:19-cv-00794-VMC-TGW

08/02/2019         Phone conference w/ Team One          00438-Worrell                 Brian      0.30h
                    Insurance broker re: client's claim   Litigation defense,           Calciano
                    as add'l insured; draft follow up     Omnipol, a.S. et al. v.
                    eamil correspondence re: same         Christopher Worrell et al.,
                     Billed invoice 219                  Case No.
                                                          8:19-cv-00794-VMC-TGW

07/31/2019         Review and respond to C. Staine       00438-Worrell                 Brian      0.10h
                    email re: amended complaint,          Litigation defense,           Calciano
                    attendance at mediation, formal       Omnipol, a.S. et al. v.
                    dismissal, Rule 11 and related        Christopher Worrell et al.,
                    issues.                               Case No.
                     Billed invoice 219                  8:19-cv-00794-VMC-TGW

07/31/2019         Phone conference w/ client re:        00438-Worrell                 Brian      0.10h
                    amended complaint, contents of        Litigation defense,           Calciano
                    proposed Rule 11 correspondence;      Omnipol, a.S. et al. v.

                                                                                                   61.54h                         $0.00
                                                                                                                                   0.0h        61.54h

                                                                                                                                                12/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 17 of 24 PageID 1114
Activities Export                                                                                                                         10/31/2019
                                                                                                                                             5:23 PM

Date        Type   Description                          Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

                    setup add'l         folder for       Christopher Worrell et al.,
                    client upload.                       Case No.
                     Billed invoice 219                 8:19-cv-00794-VMC-TGW

07/29/2019         Draft email correspondence           00438-Worrell                 Brian      0.20h
                    responding to C. Staine re:          Litigation defense,           Calciano
                    attendance at mediation and          Omnipol, a.S. et al. v.
                    position re: amended complaint.      Christopher Worrell et al.,
                     Billed invoice 219                 Case No.
                                                         8:19-cv-00794-VMC-TGW

07/29/2019         Phone conference w/ client re:       00438-Worrell                 Brian      0.30h
                    amended complaint, litigation        Litigation defense,           Calciano
                    strategy, and related matters.       Omnipol, a.S. et al. v.
                     Billed invoice 219                 Christopher Worrell et al.,
                                                         Case No.
                                                         8:19-cv-00794-VMC-TGW

07/29/2019         Review of Lepierre response to       00438-Worrell                 Brian      1.20h
                    order to show cause, endorsed        Litigation defense,           Calciano
                    orders red mediation scheduling,     Omnipol, a.S. et al. v.
                    minutes of hearing, and related      Christopher Worrell et al.,
                    matters (.4); initial review of      Case No.
                    amended complaint (.6); draft        8:19-cv-00794-VMC-TGW
                    email correspondence to client re:
                    status of case, amended
                    complaint, conference with AUSA,
                    and related matters (.2).
                     Billed invoice 219

07/29/2019         Phone conference w/ gov't counsel    00438-Worrell                 Brian      0.40h
                    re: amended complaint, rule 11       Litigation defense,           Calciano
                    letters, mediation scheduling and    Omnipol, a.S. et al. v.
                    attendance, and related issues.      Christopher Worrell et al.,
                     Billed invoice 219                 Case No.
                                                         8:19-cv-00794-VMC-TGW

                                                                                                  61.54h                         $0.00
                                                                                                                                  0.0h        61.54h

                                                                                                                                               13/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 18 of 24 PageID 1115
Activities Export                                                                                                                            10/31/2019
                                                                                                                                                5:23 PM

Date        Type   Description                             Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

07/23/2019         Phone conference w/ D. LePierre         00438-Worrell                 Brian      0.40h
                    re: Rule 11 issues, basis for C.        Litigation defense,           Calciano
                    Worrell facts in pleadings,             Omnipol, a.S. et al. v.
                    pathways to pre-mediation               Christopher Worrell et al.,
                    settlement and related issues (.2);     Case No.
                    phone conference w/ client re:          8:19-cv-00794-VMC-TGW
                    same, case status litigation
                    strategy, and insurance/
                    indemnification issues (.2)
                     Billed invoice 219

07/23/2019         Review of correspondence for            00438-Worrell                 Brian      0.50h
                    Saittas' counsel to ptfs' counsel re:   Litigation defense,           Calciano
                    Rule 11 notice, frivolous facts in      Omnipol, a.S. et al. v.
                    complaint, and related issues; draft    Christopher Worrell et al.,
                    email correspondence to counsel         Case No.
                    for co-defendants re: Rule 11           8:19-cv-00794-VMC-TGW
                    issues and efforts to contact ptfs'
                    counsel in advance of amended
                    complaint filing.
                     Billed invoice 219

07/23/2019         Draft email correspondence to ptfs'     00438-Worrell                 Brian      0.20h
                    counsel re: good-faith conference       Litigation defense,           Calciano
                    in advance of amended complaint         Omnipol, a.S. et al. v.
                    filing, rule 11 and related issues.     Christopher Worrell et al.,
                     Billed invoice 219                    Case No.
                                                            8:19-cv-00794-VMC-TGW

07/12/2019         Attend hearing on Motions to            00438-Worrell                 Brian      2.00h
                    Dismiss                                 Litigation defense,           Calciano
                     Billed invoice 219                    Omnipol, a.S. et al. v.
                                                            Christopher Worrell et al.,
                                                            Case No.
                                                            8:19-cv-00794-VMC-TGW
                                                                                                     61.54h                         $0.00
                                                                                                                                     0.0h        61.54h


                                                                                                                                                  14/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 19 of 24 PageID 1116
Activities Export                                                                                                                              10/31/2019
                                                                                                                                                  5:23 PM

Date        Type   Description                               Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

07/12/2019         Meeting w/ client and preparation         00438-Worrell                 Brian      1.50h
                    for hearing; add'l research on 9(b)       Litigation defense,           Calciano
                    policies in 11th Circuit, including       Omnipol, a.S. et al. v.
                    Odion v. Google and cited cases;          Christopher Worrell et al.,
                    conference w/ counsel for co-             Case No.
                    defendants re: hearing strategy.          8:19-cv-00794-VMC-TGW
                     Billed invoice 219

07/11/2019         Review and reply to email                 00438-Worrell                 Brian      0.20h
                    correspondence from co-                   Litigation defense,           Calciano
                    defendants' counsel re:                   Omnipol, a.S. et al. v.
                    presentation of argument at               Christopher Worrell et al.,
                    hearing, bases for motion to              Case No.
                    dismiss, and related matters;             8:19-cv-00794-VMC-TGW
                    forward copy of same to client.
                     Billed invoice 219

07/11/2019         Review and download of docket             00438-Worrell                 Brian      1.50h
                    entries (.2); draft email to client re:   Litigation defense,           Calciano
                    presentation at hearing,                  Omnipol, a.S. et al. v.
                    scheduling, meeting location court        Christopher Worrell et al.,
                    procedures and related issues (.3);       Case No.
                    review of parties' memoranda,             8:19-cv-00794-VMC-TGW
                    Legal research RE:
                    same (.8); reply to email from co-
                    parties' counsel re: presentation of
                    arguments at hearing and related
                    issues (.2).
                     Billed invoice 219

07/10/2019         Review of letter from AUSA re:            00438-Worrell                 Brian      0.10h
                    false allegations against co-party        Litigation defense,           Calciano
                     Billed invoice 219                      Omnipol, a.S. et al. v.
                                                              Christopher Worrell et al.,
                                                              Case No.
                                                              8:19-cv-00794-VMC-TGW
                                                                                                       61.54h                         $0.00
                                                                                                                                       0.0h        61.54h

                                                                                                                                                    15/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 20 of 24 PageID 1117
Activities Export                                                                                                                           10/31/2019
                                                                                                                                               5:23 PM

Date        Type   Description                            Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

07/10/2019         Phone conference w/ client re: Mot     00438-Worrell                 Brian      0.30h
                    Dismiss Hrg, strategy, insurance       Litigation defense,           Calciano
                    claim re: Team One, and related        Omnipol, a.S. et al. v.
                    issues (.2); review of order           Christopher Worrell et al.,
                    rescheduling hearing, phone            Case No.
                    conference w/ client re: hearing       8:19-cv-00794-VMC-TGW
                    rescheduling and related issues
                    (.1)
                     Billed invoice 219

07/08/2019         Review of email correspondence         00438-Worrell                 Brian      0.50h
                    from counsel for co-party re:          Litigation defense,           Calciano
                    motion to dismiss hearing              Omnipol, a.S. et al. v.
                    presentation of arguments; review      Christopher Worrell et al.,
                    of parties arguments in                Case No.
                    memoranda of law                       8:19-cv-00794-VMC-TGW
                     Billed invoice 219

07/02/2019         Review and reply to client             00438-Worrell                 Brian      0.30h
                    correspondence re:                     Litigation defense,           Calciano
                    indemnification/insurance, status of   Omnipol, a.S. et al. v.
                    matter, upcoming hearing, service      Christopher Worrell et al.,
                    on gov't defendants, and related       Case No.
                    issues; review of court docket re:     8:19-cv-00794-VMC-TGW
                    same.
                     Billed invoice 219

06/28/2019         Leave voicemail with insurance         00438-Worrell                 Brian      0.10h
                    rep; draft correspondence to           Litigation defense,           Calciano
                    insurance rep re: processing claim,    Omnipol, a.S. et al. v.
                    availability of coverage.              Christopher Worrell et al.,
                     Billed invoice 203                   Case No.
                                                           8:19-cv-00794-VMC-TGW

06/17/2019         Review of draft CM report,             00438-Worrell                 Brian      0.20h
                    compare with notes of CM               Litigation defense,           Calciano

                                                                                                    61.54h                         $0.00
                                                                                                                                    0.0h        61.54h

                                                                                                                                                 16/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 21 of 24 PageID 1118
Activities Export                                                                                                                           10/31/2019
                                                                                                                                               5:23 PM

Date        Type   Description                            Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

                    meeting; review and reply to           Omnipol, a.S. et al. v.
                    counsel for ptfs re: contents of       Christopher Worrell et al.,
                    report, approval for filing.           Case No.
                     Billed invoice 203                   8:19-cv-00794-VMC-TGW

06/14/2019         CM Conference 6/14/19 11am             00438-Worrell                 Brian      0.50h
                     Billed invoice 203                   Litigation defense,           Calciano
                                                           Omnipol, a.S. et al. v.
                                                           Christopher Worrell et al.,
                                                           Case No.
                                                           8:19-cv-00794-VMC-TGW

06/11/2019         Review and reply to email              00438-Worrell                 Brian      0.10h
                    correspondence from parties'           Litigation defense,           Calciano
                    counsel re: CM conference              Omnipol, a.S. et al. v.
                    scheduling; review of follow-up        Christopher Worrell et al.,
                    emails from counsel confirming.        Case No.
                     Billed invoice 203                   8:19-cv-00794-VMC-TGW

06/09/2019         Phone conference w/ counsel for        00438-Worrell                 Brian      0.10h
                    client in separate case re:            Litigation defense,           Calciano
                    deposition, insurance coverage;        Omnipol, a.S. et al. v.
                    draft email correspondence to          Christopher Worrell et al.,
                    client re: same.                       Case No.
                     Billed invoice 203                   8:19-cv-00794-VMC-TGW

06/06/2019         Review of email correspondence         00438-Worrell                 Brian      0.10h
                    w/ counsel for named parties re:       Litigation defense,           Calciano
                    CM conference scheduling,              Omnipol, a.S. et al. v.
                    bankruptcy trustee interest in         Christopher Worrell et al.,
                    settlement.                            Case No.
                     Billed invoice 203                   8:19-cv-00794-VMC-TGW

06/05/2019         Review of docket re: confirming        00438-Worrell                 Brian      0.40h
                    appeared counsel for all parties for   Litigation defense,           Calciano
                    purposes of scheduling CMR;            Omnipol, a.S. et al. v.

                                                                                                    61.54h                         $0.00
                                                                                                                                    0.0h        61.54h
                                                                                                                                                 17/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 22 of 24 PageID 1119
Activities Export                                                                                                                            10/31/2019
                                                                                                                                                5:23 PM

Date        Type   Description                             Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

                    phone conference w/ C. Staine           Christopher Worrell et al.,
                    (counsel for MDS) re: CM                Case No.
                    conference scheduling, pleading         8:19-cv-00794-VMC-TGW
                    defects, pending motions,
                    discovery management, and
                    related issues in case.
                     Billed invoice 203

06/04/2019         Review of docket activity 26-38,        00438-Worrell                 Brian      1.70h
                    including motions to dismiss and        Litigation defense,           Calciano
                    orders related to stay and service      Omnipol, a.S. et al. v.
                    issues; draft email correspondence      Christopher Worrell et al.,
                    to client re: update on case and        Case No.
                    litigation strategy; phone              8:19-cv-00794-VMC-TGW
                    conference w/ client re: same; draft
                    email correspondence to counsel
                    on case re: scheduling CM
                    conference; draft email
                    correspondence to Saitta's counsel
                    re: Rule 11 issues.
                     Billed invoice 203

05/15/2019         Review and download of returns/         00438-Worrell                 Brian      0.10h
                    proofs of service re: defendants        Litigation defense,           Calciano
                    filed by ptfs                           Omnipol, a.S. et al. v.
                     Billed invoice 189                    Christopher Worrell et al.,
                                                            Case No.
                                                            8:19-cv-00794-VMC-TGW

05/14/2019         Misc. email correspondence w/           00438-Worrell                 Brian      0.10h
                    client re: docket activity; review of   Litigation defense,           Calciano
                    motion for enlargement, endorsed        Omnipol, a.S. et al. v.
                    order re: same                          Christopher Worrell et al.,
                     Billed invoice 189                    Case No.
                                                            8:19-cv-00794-VMC-TGW
                                                                                                     61.54h                         $0.00
                                                                                                                                     0.0h        61.54h


                                                                                                                                                  18/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 23 of 24 PageID 1120
Activities Export                                                                                                                           10/31/2019
                                                                                                                                               5:23 PM

Date        Type   Description                            Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

05/13/2019         Preparation of Motion to Dismiss       00438-Worrell                 Brian      6.20h
                     Billed invoice 189                   Litigation defense,           Calciano
                                                           Omnipol, a.S. et al. v.
                                                           Christopher Worrell et al.,
                                                           Case No.
                                                           8:19-cv-00794-VMC-TGW

05/09/2019         Review and reply to client email       00438-Worrell                 Brian      0.20h
                    correspondence re: response to         Litigation defense,           Calciano
                    pleading and related issues re:        Omnipol, a.S. et al. v.
                    status of case and defense.            Christopher Worrell et al.,
                     Billed invoice 189                   Case No.
                                                           8:19-cv-00794-VMC-TGW

05/06/2019         Review and reply to email              00438-Worrell                 Brian      0.10h
                    correspondence from C. Huffman         Litigation defense,           Calciano
                    re: operative pleading and potential   Omnipol, a.S. et al. v.
                    for joint defense agreement            Christopher Worrell et al.,
                     Billed invoice 189                   Case No.
                                                           8:19-cv-00794-VMC-TGW

05/06/2019         Review and reply to client email       00438-Worrell                 Brian      0.10h
                    correspondence re: docs in             Litigation defense,           Calciano
                    support of defense; send               Omnipol, a.S. et al. v.
                    upload link, setup folder.             Christopher Worrell et al.,
                     Billed invoice 189                   Case No.
                                                           8:19-cv-00794-VMC-TGW

05/03/2019         Draft email correspondence to C.       00438-Worrell                 Brian      0.10h
                    Huffman re: representation of A.       Litigation defense,           Calciano
                    Saitta and requesting conference       Omnipol, a.S. et al. v.
                    re: potential joint defense and        Christopher Worrell et al.,
                    related issues.                        Case No.
                     Billed invoice 189                   8:19-cv-00794-VMC-TGW

05/02/2019         Check docket for confirmation of       00438-Worrell                 Brian      0.10h
                    service date; draft reply to client    Litigation defense,           Calciano

                                                                                                    61.54h                         $0.00
                                                                                                                                    0.0h
                                                                                                                                                 19/20
                     Case 8:19-cv-00794-VMC-TGW Document 109-1 Filed 10/31/19 Page 24 of 24 PageID 1121
Activities Export                                                                                                                        10/31/2019
                                                                                                                                            5:23 PM

Date        Type   Description                         Matter                        User        Qty     Rate ($)   Non-billable ($)   Billable ($)

                    email correspondence re: service    Omnipol, a.S. et al. v.
                    date and related issues.            Christopher Worrell et al.,
                     Billed invoice 189                Case No.
                                                        8:19-cv-00794-VMC-TGW

05/01/2019         Initial review of complaint and     00438-Worrell                 Brian      0.90h                              -
                    phone conference w/ client and J.   Litigation defense,           Calciano
                    Blanchard re: pleading, facts and   Omnipol, a.S. et al. v.
                    available defenses, litigation      Christopher Worrell et al.,
                    strategy, and related matters.      Case No.
                     Billed invoice 189                8:19-cv-00794-VMC-TGW

                                                                                                 61.54h                         $0.00
                                                                                                                                 0.0h        61.54h




                                                                                                                                              20/20
